Citation Nr: 1754873	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  16-62 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C. § 1318.


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1944 to November 1946.  The Veteran died on February [REDACTED], 2015.  The Appellant here is his surviving spouse.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2015 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in February [REDACTED], 2015.  According to his death certificate, the immediate cause of death was Alzheimer's disease with underlying causes of hypertension and diabetes.

2.  Prior to his death, the Veteran was service-connected for hearing loss and tinnitus at a 10 percent disability rating from August 2013.

3.  The cause of the Veteran's death is not etiologically related to his military service or to his service-connected disabilities.

4.  The competent and credible evidence of record does not show that the Veteran's Alzheimer's disease, hypertension, and diabetes were related to his military service.
5.  The Veteran did not have a disability evaluated as total and permanent in nature resulting from a service-connected disability at the time of his death. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1310, 5107 (2012); 38 C.F.R. §§ 3.5, 3.303, 3.309, 3.312 (2017).

2.  The elements for establishing basic entitlement to DIC benefits, pursuant to the provisions of 38 U.S.C. § 1318, have not been met.  38 U.S.C. §§ 1318, 5107 (2012); 38 C.F.R. §§ 3.22, 20.1106 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Appellant's claim for Dependency and Indemnity Compensation was filed as a fully developed claim pursuant to the Secretary's program to expedite VA claims.  The fully developed claim form includes notice to the claimant of what evidence is required to substantiate claims for Dependency and Indemnity Compensation and of the claimant and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns effective dates.  Thus, the notice that is part of the claim form submitted by the Appellant satisfies the duty to notify.

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, the duty to assist is a two-way street.  If the claimant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In December 2014, the National Personnel Record Center (NPRC) determined that the Veteran's service treatment records are fire-related.  In cases where the service records are unavailable, a heightened duty exists to assist in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In January 2015, the Veteran was sent a notice letter, which explained that his military records may have been destroyed in a fire, and included a National Archives (NA) Form 13055 for the Veteran to fill out and return in order that the VA could request a thorough search for his military medical records.  Subsequently, in April 2015, May 2016, and July 2016, the Appellant was sent a notice letter requesting additional evidence to support her claim for benefits, as well as a NA Form 13055.  In May 2016, the Appellant returned the NA Form 13055, in which she stated that she was unaware of any injuries, illnesses, or treatments that occurred during the Veteran's active service.  Further, the Appellant has repeatedly stated that she does not have any additional evidence to submit in support of her claim.  Based on the foregoing, it appears that further efforts to obtain service treatment records would be futile.  

The Board acknowledges that no medical opinion has been obtained in response to the Appellant's DIC claim.  In such cases, in order to comply with its duty to assist, VA must obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  When no reasonable possibility exists that such assistance would aid in substantiating the claim, VA is not required to obtain a medical opinion.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) (quoting 38 U.S.C. § 5103A(a)) (citations omitted).

After carefully considering the evidence of record, the Board finds that such an opinion is not necessary to decide the Appellant's claim.  As discussed hereunder, there is no evidence of in-service injury, disease, or event to which Alzheimer's disease, hypertension, or diabetes could be related.  Absent some evidence of a recognizable in-service, injury, disease, or event to which a competent medical opinion could relate the cause of death, there is no reasonable possibility that a medical opinion could aid in substantiating the current claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also DeLaRosa, 515 F.3d at 1322; Wood v. Peake, 520 F.3d at 1348.

Therefore, the Board finds VA has complied with its duty to assist the Appellant in the development of her claims.  

Accordingly, the Board will address the merits of the Appellant's claims.

II. Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




III. Analysis

Initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Appellant's claims.

Service connection for the cause of the Veteran's death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

DIC benefits are payable to the surviving spouse of a Veteran if the veteran died from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5.  Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the veteran's death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).
In this case, the Veteran died in February 2015 from Alzheimer's disease with underlying causes of hypertension and diabetes.  The Board notes that severe dementia and hypertension were noted in the February 2015 VA treatment records.  The central issue in this case is whether a service-related disability was either a principal or a contributory cause of the Veteran's death.

As noted above, the Veteran's STRs are unavailable and presumed fire-related.  A September 1946 separation examination is of record; it reflects a normal clinical evaluation of all body systems.  Specifically, the Veteran's separation examination is indicative of normal neurological, cardiovascular, and endocrine systems, as well as normal blood pressure.  Further, there is no evidence showing that the Veteran's Alzheimer's disease, hypertension, or diabetes manifested to a compensable degree within one year of his military separation.  

Furthermore, the Appellant does not contend that the Veteran's Alzheimer's disease, hypertension, or diabetes were present in service or within one year of his separation from service.  Moreover, there is no competent evidence that these conditions began in service or are otherwise related to the Veteran's active service.  
In light of the foregoing analysis, the Board finds the Veteran's death was not principally caused by a service-connected disability.  Therefore, service connection for the cause of the Veteran's death is denied.

Dependency and Indemnity Compensation

If the Veteran's death is not determined to be related to a service connected disability, as in this case, a surviving spouse may still be entitled to DIC benefits.  Pursuant to 38 U.S.C. § 1318, benefits are payable to the surviving spouse of a deceased veteran in the same manner as if the death were service connected.

A "deceased veteran" for the purposes of this provision is a veteran who died not as a result of his own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, if the service-connected disability was rated as totally disabling for 10 or more years immediately preceding death, or if continuously rated as totally disabling for at least 5 years after the Veteran's separation from active service. 38 U.S.C. § 1318; 38 C.F.R. § 3.22.  A "deceased veteran" also includes a former prisoner of war (POW) who died after September 30, 1999, with a service-connected disability rated totally disabling for not less than one year immediately preceding death.  Id.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22(c).

In this case, the Veteran had not had a service-connected disability rated as totally disabling at any point after his separation from service.  As noted above, at the time of the Veteran's death in February 2015, he was service-connected for tinnitus (10 percent disabling) and hearing loss (0 percent disabling), with a combined rating of 10 percent.  Additionally, the Veteran had not been in receipt of a total rating based on individual unemployability (TDIU).  Further, the Appellant does not claim, and the record does not show, that the Veteran was a prisoner of war.  Finally, the Appellant does not claim that, but for clear and unmistakable error in an earlier rating decision, the Veteran would have met the 38 U.S.C. § 1318 criteria for DIC.

The Board further notes that the theory of "hypothetical entitlement" is not a viable basis for establishing benefits under 38 U.S.C. § 1318, as the Appellant's claim was submitted after January 2000.  See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).

Accordingly, the criteria for entitlement to DIC benefits under 38 U.S.C. § 1318 are not satisfied.  Where the law is dispositive, the claim must be denied on the basis of absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C. § 1318 is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


